PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/755,689
Filing Date: 27 Feb, 2018
Appellant(s): Hiroki Harada et al.



__________________
Kevin A. Kuelbs
Reg. No. 72,074
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed  On July 26th, 2022.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/01/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik et al. (2016/0119920, corresponds to WO2016064522A1 as submitted in IDS), Mallik hereinafter, in view of Zhang et al. (2016/0205664), Zhang hereinafter.

(2) Response to Argument

 In Section V,  Pages 7-12,  Appellant emphasizes and argues that Zhang  fails to teach “the processor determines that the resource is not for uplink based on the broadcast information and without needing  to detect the signal in the resource to determine that the resource is not for uplink“. Examiner respectfully disagrees with the appellant. Zhang discloses an example of DL burst pilot pattern 400 (that is, not for uplink)  including an expanded view of a DL TTI (that is, not for uplink) for eMBMS on eCCs. DL burst pilot pattern 400 (that is, not for uplink)  may represent the pilot pattern for a DL unicast TTI (that is, not for uplink) that was originally scheduled for an eMBMS.  In another example, DL burst pilot pattern 400 (that is, not for uplink)  may be used for an eMBMS TTI. See ¶0105 along with Fig. 4. Zhang further discloses that DL TTI 305-c  may include a CRS (Cell-specific reference signal, see ¶0088) preamble symbol 315-e and DL symbols  with embedded pilot tones.  Pilot tones may be used by a UE 115 to determine channel characteristics corresponding to individual antenna ports. … the pilot tones 405 may be CRSs… pilot tones for a first antenna may be transmitted on regularly spaced tones (every 25 tones in this example) in each symbol, where the index (offset) of the pilot tone is shifted by a certain amount (3 in this example) every symbol. The pattern may be repeated every N symbols (25 symbols in this example). See ¶0106 along with Fig. 4. 

Along with ¶0105-¶0106, Zhang further discloses that SIBs (broadcast information is identified by the instant application as SIB, at least in ¶0143 of the PG-PUB <2018/0255572>) may indicate DL symbols which do not have CRS preambles, See ¶0110 along with Fig. 3-5. In other words,  UE 115 (Fig. 1-5), receives an indication from a base station, 105 (Fig. 1-5),  by using a system information block (SIB) (interpreted as a broadcast information as per instant application as defined at least in ¶0143 of the PG-PUB <2018/0255572>) that resources (i.e., DL symbols) are for downlink, not for uplink, without detecting CRS (Cell-specific reference signal, or pilot tones). The above disclosures by Zhang, clearly shows that UE 115 (Fig. 1-5), does not need to detect  cell-specific reference signal (CRS preambles / pilot tones) as  resources in downlink (e.g., DL symbols) are transmitted in broadcast information (i.e., SIB) without the existence/presence of CRS preambles ,  quite contrary to appellant’s remarks at least in pages 9-12 of appeal brief filed on 07/26/2022.

Furthermore, examiner would like to emphasize that the appellant introduces a negative limitation to  a limitation (e.g., limitation (d) as per appellant identified in page 6 of  appeal brief filed on 07/26/2022) of interdependent claims 21 and  24. The presence of a  negative limitation (i.e., “without needing to detect the signal in the resource to determine that the resource is not for uplink”) as recited in the interdependent claims 21 and  24, broadens the scope of the limitation as interpreted by the examiner,  than how the limitation is characterized by the appellant in pages 9-12 of appeal brief filed on 07/26/2022.


 Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467                                                                                                                                                                                                        
August 30th , 2022            

Conferees:                                                                                                                                                                                        
/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        
September 1, 2022                                                                                                                                                                                            /HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
-----------------


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.